Exhibit 10.1

Fourth Amendment of Contract

This Fourth Amendment (the Fourth Amendment) is made and entered into on
March 15, 2007, by and between the State of Louisiana, through the Division of
Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred to
either as “ICF” or “Contractor”). Capitalized terms used in the amendment but
not defined herein have the meanings ascribed to them in the hereinafter
described Contract.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006, by the Second Amendment dated September 28,
2006 and by the Third Amendment dated October 18, 2006.

Whereas, the parties seek to delineate methods for performance measure credits
and rewards;

Now therefore, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

 

  1. The Contract is hereby amended to insert Section 1.2.3.1, which reads:

 

  1.2.3.1. Performance Measurement Plan

The SPM and the Contractor may by written Performance Measurement Plans provide
for monetary performance incentive measures signed by the SPM and a duly
authorized representative of Contractor. The performance incentive measures
provide for performance credits [reductions in amounts payable to Contractor]
and performance rewards. Any performance incentive measures shall be subject to
the maximum compensation of this Contract, which may not be increased without
further amendment of this Contract. The SPM and Contractor shall jointly work to
ensure that the goals established within the performance plan are current and
accurate for proper monitoring of the Contractor’s performance against the
requirements of the Statement of Work. The Performance Measurement Plan will be
reviewed not less than every three months with performance measurements starting
in April of 2007.

The Performance Measurement Plans shall be updated by the end of each calendar
quarter to provide the performance incentive measures for the following calendar
quarter. The initial Performance Measurement Plan, along with each quarterly
update, shall each constitute a separate deliverable under the Contract.

IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

 

State of Louisiana, Division of Administration     ICF Emergency Management
Services, LLC By:  

/s/ Jerry Luke Leblanc

    By:  

/s/ Donald H. Blaise

  Jerry Luke Leblanc       Donald H. Blaise   Commissioner of Administration    
  Senior Manager of Contracts   Date: March     , 2007       Date: March 15,
2007